 

CRS-Logo with period Larger TagLine-01 [crrs-20131004ex1010d6facg1.jpg]

 

 

 

EMPLOYMENT AGREEMENT
As of September 23, 2013

Mr. John Messina

3 Berkley Place

Colts Neck, NJ 07723




Dear John:

The following will set forth the understanding reached between you and Corporate
Resource Services, Inc. (“CRS”) and its successors or assigns (the “Company”)
for your full-time services (the ”Agreement”).  

1.

Definitions:  As used herein, “CRS Entities” includes any of its parents,
subsidiaries, affiliates and/or joint venture partners and any of its or their
successors and/or assigns. “Contractual Person or Party” means any person or
party with or with respect to whom any [COMPANY NAME] Entity has a direct or
indirect exclusive contractual or employment arrangement, including, without
limitation, artists, exclusive producers, licensors, licensees, partners, joint
ventures and employees.



2.

Employment:  The Company has offered you employment as President and Chief
Executive Officer and you accept such employment, subject to the terms and
conditions of this Agreement. You will report to the Board of Directors of CRS
or or to such other employee as the Company may designate in its sole
discretion.



3.

Duties:  During the Term of this Agreement, you shall use your best efforts to
perform all duties reasonably required of you in furtherance of your position or
assigned to you by the Company in furtherance of its business or the business of
any CRS Entity.  You understand that during the Term of this Agreement, the
Company shall have the discretion to make reasonable changes to your job title
and duties in a manner commensurate with your experience and skills.  You shall
diligently and faithfully devote your entire working time, energy and skill to
the promotion of the Company’s business interests and to the performance of your
duties under this Agreement.  You shall conduct yourself at all times so as to
advance the best interests of the Company and shall not undertake or engage in
any other business activities or continue or assume any other business
affiliations which conflict or interfere with the performance of your services
hereunder.  During the Term of this Agreement, you shall be governed by and be
subject to all Company rules and regulations applicable to employees generally
or to employees at your salary grade or organizational level including, without
limitation, the Company’s Code of Conduct and Employee Handbook.  



4.

Term:  The initial term of this Agreement shall be for One (1 ) years and shall
commence on September 23, 2013 and end on September 22, 2014.  The Initial Term
of this Agreement shall be automatically extended for successive one (1) year
periods unless the Company or the Executive gives written notice to the other at
least ninety (90) days prior to the



 

--------------------------------------------------------------------------------

 

 

expiration of the then-current term, of such party’s election not to extend this
Agreement.  References herein to the “Term” shall mean the initial term as it
may be so extended by one or more renewal periods.   Notwithstanding the
foregoing, nothing in this paragraph shall limit the Company’s right to
terminate your employment prior to the end of the Term of this Agreement
pursuant to paragraph 14 below.  Your principal place of employment will be at
such offices as the Company may provide within the New York City metropolitan
area or such other place you and the Company mutually designate.  You will
travel as reasonably necessary for the performance of your duties.



5.

Compensation:



A.

Salary.  In consideration of the duties to be performed by you under this
Agreement your annualized salary will be Two Hundred and Eight Thousand Dollars
($ 208,000.00)   per year, effective September 23, 2013. This amount is
inclusive of vacation pay.  Your salary will be subject to annual increases as
the Company may determine in its sole and exclusive discretion.



B.

Incentive Bonus.  You will be eligible to receive an annual incentive bonus. 



C.Payment.  All compensation shall be payable in accordance with the Company’s
normal payroll practices as they relate to time and frequency of payments and
payroll deductions.  Payments of salary and incentive bonus (if any) will be
subject to all applicable taxes and other withholdings.

6.

Employee Benefits:   You shall be entitled to participate in any present or
future employee benefit program established by the Company for its employees
generally and/or for all employees of similar title and position on terms at
least as favorable as those provided to other employees of similar title and
position, subject to the Company’s right to modify or terminate such benefit
plans or programs at any time in its sole discretion.    You will also be
entitled to a monthly membership for a health and fitness facility.



7.

Expenses:  Subject to the Company’s applicable Travel and Entertainment
Policy  and upon your submission of documentation satisfactory to the Company,
the Company will reimburse you for all lawful, reasonable and necessary
out-of-pocket expenses incurred by you in connection with the performance of
your duties under this Agreement. 



8.

Duty of Confidentiality:  You acknowledge that during your employment, you will
have access to confidential and proprietary information relating to the Company,
its artists, its business and third parties with whom the Company does or did
business (including, but not limited to, trade secrets, client lists, passwords,
marketing strategies, financial information, royalty information, contracts with
third parties and the terms thereof, contract proposals and negotiations,
government, legislative and regulatory activities, litigation matters, and
personnel and policy information) (collectively, “Confidential
Information”).  At all times hereafter, you will maintain the confidentiality of
all Confidential Information.  You will not, either directly or indirectly, make
any disclosure of Confidential Information to any third party, or make any use
of Confidential Information, for your own benefit or the benefit of any third
party, without the Company’s prior written consent. In the event that you are
requested pursuant to, or required by, applicable law, regulation or legal
process to disclose any of the Confidential Information, you will notify the
Company’s General Counsel promptly (but no later than five (5) days from receipt
of such request) so that the Company may seek a protective order or other
appropriate



2

--------------------------------------------------------------------------------

 

 

remedy or, in the Company’s sole discretion, waive compliance with the terms of
this Agreement. In the event that no such protective order or other remedy is
obtained, you agree to furnish only that portion of the Confidential Information
which you are advised by legal counsel is legally required and will exercise all
reasonable efforts to obtain reliable assurance that confidential treatment will
be accorded the Confidential Information. As remedies at law may be inadequate
to protect the Company against any actual or threatened breach of this policy,
the Company shall have the right to injunctive relief in the Company’s favor
without proof of irreparable harm.



9.

Non-Competition:  You acknowledge that your services are unique and
extraordinary.  You also acknowledge that your position will give you access to
confidential information of substantial importance to the Company. During the
Term of this Agreement, you shall not (except with the Company’s prior written
consent) be employed or render services for any entity other than any of the CRS
Entities or directly or indirectly engage in any activities that are competitive
with or detrimental to any business conducted by the CRS Entities.  The
prohibitions set forth in this Paragraph 9 shall apply to such activities,
whether as owner, employee, independent contractor, partner, consultant,
investor, lender or otherwise, and whether acting alone or together with others,
except that nothing herein contained shall bar you from ownership of less than
one percent (1%) of the number of outstanding shares of any securities listed
for trading on any national exchange.



10.

Non-Solicitation:  During the Term of this Agreement and for one (1) year
thereafter, you shall not directly or indirectly solicit or encourage any
Contractual Person or Party, as defined in paragraph 1 above, to enter into or
become the subject of any direct or indirect contractual or employment
arrangement with you or with any third party, business or enterprise with which
you are or may become directly or indirectly affiliated. 



11.

Work Product:   All of your work product (created solely or jointly with others)
given, disclosed, created, developed or prepared in connection with your
employment with the Company (“Work Product”) shall be deemed “works made for
hire,” as that term is defined in the United States Copyright Act. Work Product
as used herein shall include, without limitation, any ideas or concepts,
reports, recommendations, analyses, press materials, speeches, white papers and
other information, data, and materials developed or prepared by you in
connection with your employment by the Company. The Company and its affiliates
or their designees shall have the exclusive right to make full and complete use
of, and make changes to, all Work Product without restrictions or liabilities of
any kind, and you shall not have the right to use any such materials, other than
within the legitimate scope and purpose of your employment with the Company,
without the Company’s prior written consent. You shall take whatever additional
lawful action may be necessary, and sign whatever documents the Company may
require, in order to secure and vest in the Company or its designee all right,
title, and interest in and to any Work Product and any intellectual property
rights therein (including full cooperation in support of any the Company
applications for patents and copyright or trademark registrations).



12.

Return of Company Property:  Upon the termination of your employment with the
Company, you will promptly return to the Company all Company property and all
material or documents containing Confidential Information, including without
limitation, all computers (including laptops), cell phones, keys, PDAs,
Blackberries, credit cards, facsimile machines, sound systems, stereo equipment,
televisions, card access to any Company building, customer lists, computer
disks, reports, files, memoranda, records and software, computer access codes or
disks and instructional manuals, internal policies, and other similar materials
or documents which you received or prepared or helped prepare in connection with
your employment with the



3

--------------------------------------------------------------------------------

 

 

Company.  You will not retain any copies, duplicates, reproductions or excerpts
of such material or documents other than a copy of your contacts and address
lists.  You further agree to take all necessary actions, if required by and at
the cost of the Company, to vest such property rights in the Company.



13.

Equitable Relief:  You agree that the restrictions contained in paragraphs 8, 9,
10, 11 and 12 are fair and reasonable and necessary for the protection of the
legitimate business interests of the CRS Entities and that the Company would not
have entered into this Agreement without the inclusion of such
restrictions.  Moreover, you recognize and expressly acknowledge that these
restrictions grant the Company only such reasonable protection as is necessary
to preserve the legitimate business interests of the CRS Entities.  You further
acknowledge and agree that any breach by you of the covenants and agreements
contained paragraphs 8, 9, 10, 11 or 12 herein will result in irreparable injury
to the CRS Entities for which money damages could not adequately compensate the
CRS Entities.  Therefore, in the event of any such breach, the CRS Entities
shall be entitled (in addition and without prejudice to all other remedies in
law or equity available to them) to equitable relief by way of restraining
order, injunction or other order to enforce this Agreement without the necessity
of posting a bond or other security.  The existence of any claim or cause of
action that you may have against the CRS Entities or the CRS Entities may have
against you shall not constitute a defense or bar to the enforcement of such
covenants. If it is determined by a court of competent jurisdiction that any
restriction contained in paragraphs 8, 9, 10, 11 or 12 herein is unreasonable or
unenforceable under the law, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by law.



14.

Termination:



A.

Termination for Cause.  The Company shall have the right at any time, upon
written notice, to terminate this Agreement for Cause.  For purposes of this
Agreement, “Cause” shall mean (i) a material breach by you of your obligations
under this Agreement (other than Paragraphs 8, 9. 10, 11, and 12), and which is
not remedied within 30 days after receipt of written notice from the Company
specifying such breach, (ii) the commission by you of an act of fraud,
embezzlement, misappropriation or theft committed against the Company; (iii) a
material breach by you of paragraphs 8, 9, 10, 11 or 12; (iv) your conviction of
or entry of any pleas other than “Not Guilty” to any felony; (v) your failure to
carry out, or comply with, in any material respect any lawful and reasonable
directive of the Company consistent with the terms of this Agreement, which is
not remedied within 20 days after receipt of written notice from the Company
specifying such failure; (vi) your intentional violation of any statute or rule
of any regulatory agency applicable to our business and operations; or (vii)
your intentional, material violation of any of our policies whether in our
Employee Handbook, Code of Conduct, or otherwise, which is not remedied within
20 days after receipt of written notice from the Company specifying such
violation. If the Company terminates this Agreement for Cause, you shall have no
right to receive any further compensation, other than accrued salary, accrued
but unused vacation pay, a pro-rata share of your minimum incentive bonus and
approved but unreimbursed expenses that are owed to you as of the date the
Agreement is terminated.  



B.

Death.  If you die during the Term of this Agreement, then this Agreement shall
automatically terminate on the date of your death.  If this Agreement terminates
in accordance with this Paragraph 14.B, you shall have no right to receive any
further compensation, other than accrued salary, accrued but unused vacation
pay, a pro rata share of your incentive bonus and approved but unreimbursed
expenses that are owed to you as of the



4

--------------------------------------------------------------------------------

 

 

date the Agreement is terminated.  Any such payments that you are entitled to as
of your date of death will be paid to your legal representatives.



C.

Disability.  If you fail to render services as called for by this Agreement
because of physical or mental illness or other disability for a continuous
period of ninety (90) days, or for shorter periods aggregating more than ninety
(90)  days in any consecutive one hundred eighty day period (or such longer
period as may be required to comply with applicable law), then the Company may
terminate this Agreement upon thirty (30) days written notice to you.  If the
Company terminates this Agreement in accordance with this Paragraph 14.C, you
shall have no right to receive any further compensation, other than accrued
salary, accrued but unused vacation pay, a pro rata share of your incentive
bonus and approved but unreimbursed expenses that are owed to you as of the date
the Agreement is terminated.  Such termination shall be without prejudice to any
right you may have to benefits under any disability insurance program maintained
by the Company.



D.

Termination Without Cause.  The Company shall have the right at any time to
terminate this Agreement without Cause.  If the Company terminates this
Agreement without Cause, you shall have the right to receive (i) a severance
equal to one year’s salary paid according to paragraph 5 C of this Agreement,
 (ii)  an amount equal to the incentive bonus or bonuses you would have received
under this Agreement or pursuant to any other applicable incentive plan for the
unexpired Term hereof; (iii) accrued but unused vacation pay through the date of
termination, and (iv) approved but unreimbursed expenses incurred through the
date of termination;  provided, however, that you execute a general release in a
form set forth on Exhibit A hereto, and you are in full compliance with
Paragraph 12 hereof.  Notwithstanding anything to the contrary set forth herein,
you shall have a duty to mitigate any and all damages which you might be deemed
to have suffered as a result of the termination of your
employment.  Consequently, it is expressly agreed and understood that if any
time after your termination you receive income or other remuneration for
services performed between your termination and the unexpired portion of the
Term (“Hiatus Period”), the amounts set forth in subsection (i) and (ii) of this
Paragraph 14.D shall be reduced or offset by the amounts received by you for
services performed after your termination. You shall advise the Company in
writing as expeditiously as possible of all of the financial arrangements for
any personal services rendered by you for or on your own behalf or for others
during the Hiatus Period including, but not limited to, the income from all
sources that you anticipate earning from such services, e.g. salary, bonus,
royalties, stock options, profit participation, deferred payments, etc.  The
Company may, at its election, either offset from payments pursuant to this
paragraph 14.D a sum equal to all income earned by you during the Hiatus Period
and/or demand repayment from you and be immediately repaid by you for any sums
owing to the Company pursuant to the foregoing.   



15.

Notices:  All notices and other communications required by this Agreement must
be in writing.  Notice to you shall be sent to the address to which this letter
is addressed.  Notice to the Company shall be sent to: 



Corporate Resource Servivces, Inc.

Atth: Gina L Russo, Esq.

160 Broadway 13th Floor

New York, NY 10038

grusso@crsco.com

Notices delivered by hand or email shall be deemed received on the date
delivered; notices delivered by overnight mail or certified or registered mail,
return receipt requested, shall be deemed received on the date received.



5

--------------------------------------------------------------------------------

 

 

16.

Withholding Taxes:  If, and to the extent that, the receipt by you of any
amounts, benefits (including employee benefits), perquisites or similar items
provided or to be provided under this Agreement is determined by the Internal
Revenue Service (or the taxing authorities of any State or other jurisdiction)
to constitute compensation taxable to you, you shall be responsible for the
payment of any and all taxes imposed upon you in respect thereof and shall not
be entitled to reimbursement therefor from the Company or to any increase in
your compensation hereunder by reason thereof.  The Company may withhold from
any amounts payable under this Agreement such Federal, state and local taxes as
may be required to be withheld pursuant to any applicable law or regulation.



17.

Successors and Assigns:  This Agreement shall inure to the benefit of and be
binding upon you, your heirs, executors, administrators and legal
representatives and upon the Company and its successors and assigns.  This is a
personal service contract and may not be assigned by you but may be assigned by
the Company.



18.

Entire Agreement:  This Agreement constitutes the entire agreement between you
and the CRS Entities with respect to your employment by the Company and cannot
be changed or terminated orally.  This Agreement supersedes any prior or
contemporaneous written or oral agreements between you and the CRS Entities
relating to the same subject matter.  No modification or waiver of any of the
provisions of this Agreement shall be effective unless in writing and signed by
both you and the Company. 



19.

Severability:  If any provision of this Agreement is held to be unenforceable by
a court or arbitrator, the remaining provisions shall remain valid, binding and
in full force to the maximum extent possible.  If a court determines that any
portion of this Agreement is overbroad or unreasonable, such provision shall be
given effect to the maximum extent possible by narrowing or enforcing in part
that aspect of the provision found overbroad or unenforceable. 



20.

No Waiver:  No failure on the part of either party to exercise and no delay in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise on any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. 



21.

Headings:  The headings of the several sections of this Agreement have been
inserted for convenience of reference only and shall be given no effect in the
construction or interpretation of this Agreement.



22.

Governing Law:  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York, without regard to
conflicts of laws.   The parties agree to the exclusive jurisdiction and venue
of the Supreme Court of the State of New York for New York County and/or the
United States District Court for the Southern District of New York for the
resolution of all disputes arising under this Agreement and consent to personal
jurisdiction in New York City.  To the extent permitted by law, you and the
Company hereby irrevocably waive trial by jury. 



23.

Representation:  This Agreement has been offered to you based on your
representation that as of the commencement of your employment with the Company
and throughout the Term, you will not be under any written or oral agreement,
nor will you have at any time entered into an agreement, noncompetition
covenant, nondisclosure agreement, or any similar agreement, covenant,
understanding, or restriction, with any other person, firm, or



6

--------------------------------------------------------------------------------

 

 

corporation, which would or could in any manner preclude or prevent you from
giving freely, and the Company receiving, the exclusive benefits of your
services.



24.

Acknowledgement:  You acknowledge that you have carefully read and fully
understand this Agreement and have had sufficient time to obtain independent
legal advice prior to the execution of this Agreement.  You further acknowledge
that you are entering this Agreement freely and voluntarily.  The parties agree
to pay their own legal fees and costs incurred in connection with the
preparation of this Agreement and in connection with any dispute that may arise
with respect to it.



25.

Survival:  You acknowledge and agree that the covenants, agreements,
representations and warranties contained in paragraphs 8, 9, 10, 11, 12 and 13
of this Agreement shall survive, in accordance with their terms, the expiration
or termination of this Agreement for any reason.



26.

Counterparts:  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.



If the terms of this Agreement are acceptable to you, please sign both original
copies of this letter where indicated below and return one to me for our files.

Sincerely,

Corporate Resource Services, Inc.

 

 

 

By:

/s/ Michael J. Golde

 

September 23, 2013

 

Michael J. Golde

 

Chief Financial Officer

 

Corporate Res

 

 

 

 

 

 

Agreed and Accepted

/s/ John P. Messina, Sr.

 

September 23, 2013

 

 

 





7

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

to the Employment Agreement between John Messina and Corporate Resource
Services, Inc. (the “Company”), dated as of September 23, 2013.

 

 

Release of the Company

 

In consideration of the benefits set forth above, you voluntarily, knowingly and
willingly release and forever discharge the Company, its parent entities,
shareholders, predecessors, subsidiaries, joint ventures, affiliates, successors
and assigns, together with each of those entities’ respective owners, officers,
directors, partners, shareholders, employee benefit plans, employee benefit
administrators, employees, and agents (collectively, the “Releasees”), from any
and all claims and rights of any nature whatsoever which you now have or in the
future may have against them up to the date upon which you execute this
Agreement.  This release includes, but is not limited to, any rights or claims
relating to your employment relationship with the Company, any rights or claims
relating to the termination of your employment relationship with the Company,
any contract claims (expressed or implied, written or oral), any rights or
claims based on personal injury, wages, bonuses, commissions, expense
reimbursements, vacation pay, benefits, defamation, slander, wrongful discharge,
tort law, contract law, or any rights or claims under any federal, state or
local statute, including, without limitation, the National Labor Relations Act,
the Occupational Safety and Health Act of 1970, Title VII of the 1964 Civil
Rights Act, the Age Discrimination in Employment Act, the Older Workers’ Benefit
Protection Act, the Americans with Disabilities Act, the Rehabilitation Act of
1973, the Civil Rights Act of 1866 (42 U.S.C. § 1981), the Civil Rights Act of
1991, the Equal Pay Act, the Family and Medical Leave Act, the Fair Labor
Standards Act, the Worker Adjustment Retraining and Notification Act, the
Immigration Reform and Control Act of 1986, the Employees Retirement Income
Security Act of 1974, the New York State and City Human Rights Laws, the New
York City Charter and Administration Code, the New York Executive Law, Article
15, §290 et seq., and the New York City Human Rights law, all as amended.  This
release specifically includes, but is not limited to, any claims based upon
discrimination and/or harassment on the basis of age, race, color, religion,
creed, sex, national origin, sexual orientation, ancestry, mental or physical
disability, alienage or citizenship status, marital status, or any other class
protected by law.



8

--------------------------------------------------------------------------------